Citation Nr: 9920896	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-09 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for swelling of the 
feet.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a rating in excess of 10 percent for 
eczematous dermatitis with keratodermia of the hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1980 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 10 
percent rating, effective from November 20, 1993, for 
hypertension, granted service connection and a noncompensable 
rating, effective from November 20, 1993, for eczematous 
dermatitis, and denied service connection for bronchitis, 
swelling of the feet, acute polyurethane exposure with 
shortness of breath, warts, hearing loss, headaches, head 
injury, and arthritis.  

In September 1994 the veteran filed a notice of disagreement 
with all of the issues cited in the August 1994 rating 
decision.  In October 1994 a statement of the case was issued 
encompassing all of the issues cited in the August 1994 
rating decision.  In November 1994 the veteran's 
representative filed a statement, which was accepted as a 
substantive appeal, in lieu of a VA Form 9.  The only issues 
referenced in the substantive appeal, and therefore the only 
issues perfected for appeal, were the claims pertaining to 
hypertension, eczematous dermatitis, bronchitis, swelling of 
the feet, acute polyurethane exposure with shortness of 
breath, and headaches.  In April 1995 she filed a statement 
noting her disagreement with the denial of service connection 
for warts.  The RO apparently considered this as a 
substantive appeal on that issue; thus perfecting the appeal 
as to warts.  

By rating action in June 1995 the RO continued the 10 percent 
rating assigned for the service-connected hypertension, 
granted service connection and a non-compensable evaluation, 
effective from November 20, 1993, for bronchitis with 
polyurethane exposure and shortness of breath, granted a 10 
percent rating, effective from November 20, 1993 for 
eczematous dermatitis with keratodermia of the hands, and 
continued to deny the claims for service connection for 
swelling of the feet and for headaches.  The Board finds that 
the grant of service connection for bronchitis with 
polyurethane exposure and shortness of breath constitutes a 
full award of the benefits sought on appeal.  The Board also 
notes that the grant of service connection for eczematous 
dermatitis with keratodermia of the hands, constitutes a 
complete grant of the benefit sought as to warts.  Therefore, 
the appeals pertaining to service connection for bronchitis, 
service connection for acute polyurethane exposure with 
shortness of breath, and service connection for warts, are 
not before the Board on appeal.  Since there is no 
jurisdiction-conferring notice of disagreement as to the 
propriety of the ratings assigned, that issue is not 
currently in appellate status.  Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  
In a September 1995 rating decision, the RO denied a 
compensable rating for a respiratory disorder.  In a letter 
dated in October 1995, the veteran was notified of this 
decision and of her right to appeal the decision.  She failed 
to file a notice of disagreement within the proscribed time 
period.  

Received in August 1996 was a statement from the veteran in 
which she cited several "conditions/illnesses" to be 
considered for "compensation/pension/ 
evaluation/reevaluation", including hypertension, eczema, 
bronchitis, mental illness, both feet, right shoulder, 
arthritis, left pinky finger, right middle finger, migraines, 
chronic ear infections in both ears, hemorrhoids, yeast 
infections due to antibiotics for service-connected 
bronchitis, heart palpitations due to hypertension, 
tuberculosis, gastritis, sinus, hay fever, and severe low 
back aches.  In an August 1996 statement, the veteran 
indicated that she was filing a claim for service connection 
for a psychological disorder and major depression.  By rating 
action in January 1997 the RO denied service connection for a 
psychiatric disorder, claimed as depression, denied a 
temporary total rating for hospital treatment in excess of 21 
days, continued the 10 percent rating assigned for 
hypertension, continued the 10 percent rating assigned for 
eczema of the hands, continued to deny service connection for 
hearing loss, and granted a non-service-connected pension.  
By rating action in March 1997, the RO denied service 
connection for PTSD.  The veteran did not file a notice of 
disagreement with the following issues:  denial of service 
connection for a psychiatric disorder, claimed as depression, 
denial of a temporary total rating, denial of service 
connection for hearing loss, or the denial of service 
connection for PTSD; therefore those issues are not before 
the Board.

A Report of Contact showed that in December 1996 the veteran 
called the RO to advise that she had been hospitalized in 
November 1996 for her service-connected bronchitis and 
requested reevaluation.  In a December 1996 statement, she 
requested an increased rating for bronchitis.  The Board 
notes that the RO has not yet addressed this claim for an 
increased rating for the service-connected bronchitis; hence, 
it is referred to the RO for appropriate action.  

In the April 1998 Statement of Accredited Representation in 
Appealed Case, the veteran's representative requested that 
the service-connected hypertension be evaluated under the new 
rating criteria, effective January 12, 1998, and noted a 
previous statement in which the representative indicated that 
Diagnostic Code 7007 more appropriately reflected the 
disability as opposed to Diagnostic Code 7101 since the 
veteran had an enlarged heart.  The representative noted that 
the evaluation of the service-connected eczematous dermatitis 
had been "overcome by events", noting that in June 1995 a 
10 percent evaluation had been assigned.  The representative 
also noted that the evaluation of the service-connected 
bronchitis and acute polyurethane exposure with shortening of 
breath had been "overcome by events", noting that in June 
1995 the RO granted service connection and a noncompensable 
evaluation for bronchitis with polyurethane exposure with 
shortness of breath.  

In an August 1998 rating action, the RO, apparently in 
response to the representative's statement, considered the 
service-connected hypertension under both the old and new 
rating criteria, and continued the denial of a rating in 
excess of 10 percent for hypertension.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
Board notes that, despite the April 1995 rating action, and 
the representative's statement in April 1998, since there is 
no indication that the veteran intended to limit her appeal 
with respect to the service-connected eczematous dermatitis 
to 10 percent, that issue is still in proper appellate 
status.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court also addressed the 
issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection--which describes the 
present case with regard to hypertension and eczematous 
dermatitis--and a claim for an increased rating of a service 
connected disability.  Accordingly, the hypertension and 
eczematous dermatitis issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  The Board also notes that the issues 
pertaining to hypertension and eczematous dermatitis will be 
discussed in the Remand following the decision.


FINDINGS OF FACT

1.  There is no medical evidence of any current disability 
from swelling of the feet that is related to the swelling of 
the feet noted in service.  

2.  The claim for service connection for swelling of the feet 
is not plausible.

3.  There is no medical evidence that tension headaches 
diagnosed after service are related to the headaches treated 
in service.  

4.  The claim for service connection for headaches is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for swelling of 
the feet is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The veteran's claim of service connection for headaches 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
having headaches on several occasions during service.  In 
November 1981 she complained of a two month history of 
intermittent nocturnal headaches with throbbing pain.  She 
reported no previous episodes and no head injury.  The 
impression was vascular headaches.  In December 1981 the 
impression was migraines.  She also complained of swelling in 
her feet on several occasions.  In October and November 1990 
the impressions were bilateral pedal edema, resolving, no 
etiology found.  In February 1993 she reported bilateral foot 
pain and edema.  The impressions were bilateral pedal edema, 
unknown etiology, resolving.  On a June 1993 Report of 
Medical History, prepared in conjunction with her separation 
examination, the veteran responded "yes" to having frequent 
and severe headaches .  She reported a history of migraine 
headaches in 1981, which had "resolved".  Her separation 
examination in June 1993 showed no pertinent abnormalities.  

In her November 1993 Application for Compensation or Pension, 
the veteran claimed a disability of acute swelling of both 
feet, with a few reoccurrences in approximately 1989.  She 
also reported having migraine headaches in 1981.  

On VA general medical examination in December 1993 the 
veteran made no mention of swelling in the feet.  Examination 
showed no peripheral edema or cyanosis.  

On VA examination for neurological disorders in December 1993 
the veteran reported a history of headaches since 1980.  She 
reported that in 1988 she fell and injured her face, 
developing a swollen left eye, and she had a brief loss of 
consciousness and was told that she had a concussion, but was 
not admitted to the hospital.  She continued to have 
headaches approximately once every other month, lasting most 
of the day and eventually easing spontaneously.  It was noted 
that the headaches occurred without an aura, and there were 
no visual or neurological symptoms.  There was occasional 
nausea and vomiting.  Examination of the head showed no 
evidence of trauma.  The diagnosis was tension headaches.  

By rating action in September 1994 the RO denied service 
connection for headaches and denied service connection for 
swelling of the feet.  The RO noted that service medical 
records showed treatment for both swelling of the feet and 
for migraine and vascular headaches, but the VA examination 
did not show any objective evidence of residuals of any of 
these conditions nor was a chronic condition shown by service 
medical records or post-service medical evidence. 

In a September 1994 notice of disagreement the veteran 
reported that since her service medical records showed that 
she had a head injury and headaches, it was logical to 
conclude that the headaches resulted from a trauma to the 
head.  She claimed that her swelling of the feet was directly 
associated with her exposure to polyurethane over a period of 
more than eleven years during service.  She requested another 
VA examination so that the examiners could have access to all 
of her service medical records, in order to associate her 
service medical history with her current disabilities.  She 
indicated that close attention should be directed to all the 
laboratory tests and examinations conducted for her swelling 
of the feet.

In a November 1994 statement, accepted by the RO as the 
substantive appeal, the veteran's representative reported 
that the denial of service connection for swelling of the 
feet was inconsistent with service connection for 
hypertension, because edema in the lower extremities was a 
symptom of hypertension.  The representative also attached an 
extract from the Handbook of Toxic and Hazardous Chemicals 
and Carcinogens, and noted that since exposure to urethane 
may cause damage to the brain and central nervous system, 
this may account for the veteran's chronic headaches.  

In April 1995 the veteran submitted a VA medical center 
treatment record dated in April 1995, showing that she was 
seen for follow-up and had no complaints.  Examination of the 
extremities showed no edema.  

On VA examination in April 1995 no peripheral edema or 
cyanosis was found.

By rating action in June 1995, the RO continued to deny 
service connection for swelling of the feet and for 
headaches, based on a finding that there was still no 
evidence of any residual disability from what was treated in 
service and no evidence of any chronic disability.

A VA discharge summary showed that the veteran was 
hospitalized from February 1996 to March 1996 for unrelated 
problems.  She reported a history of headaches, once a month, 
and noted that they could last all day long.  

On VA examination of the spine in November 1996, the veteran 
reported a one year history of intermittent pain and swelling 
in both hands and feet, that was worse in bad weather and 
eased by heat.  She indicated that she saw a doctor, and was 
without a specific diagnosis.  Examination of the feet showed 
no heat, erythema or tenderness and the temperature, color 
and vasculature were normal.  No pertinent findings related 
to the feet were made.  

On VA examination in June 1998 no peripheral edema or 
cyanosis was found.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131.

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If she has not presented a well grounded claim, her appeal 
must fail, and there is no duty to assist her further in the 
development of her claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection for swelling of the feet and for 
headaches are not well grounded.  To sustain a well grounded 
claim, the veteran must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  As explained below, the veteran's reported swelling 
of the feet has not been shown to have been a chronic 
condition which began in service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran contends that her swelling of the feet and 
headaches had an onset during service, and that she has 
residual disability from both.  The threshold requirement 
that must be met in any claim of service connection is that 
the disability claimed must be shown present.  38 U.S.C.A. §§ 
1110, 1131, Caluza, supra.  Here, the veteran has not 
submitted any competent (medical) evidence that she has 
residual disability from swelling of the feet during service 
or that the headaches after service have any nexus to those 
experienced in service.  Therefore, she has failed to satisfy 
the threshold Caluza requirement for well-grounded claims of 
service connection.  Lay statements, such as the veteran's 
own assertions, are not competent evidence in this matter.  
As a layperson, she does not have the expertise to establish 
a medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  
On VA general medical examination in December 1993 the 
veteran made no mention of swelling in the feet, and 
examination showed no peripheral edema.  She reported a 
history of headaches since 1980, and reported that she 
continued to have headaches approximately once every other 
month.  The diagnosis was tension headaches.  On VA 
examination in April 1995 no peripheral edema or cyanosis was 
found.  A VA discharge summary dated in 1996 showed that the 
veteran reported a history of headaches, once a month.  On VA 
examination in November 1996 she veteran reported a one year 
history of intermittent pain and swelling in both feet.  She 
indicated that she saw a doctor, and was without a specific 
diagnosis.  Examination of the feet showed no heat, erythema 
or tenderness and the temperature.  No pertinent findings 
related to the feet were made.  On VA examination in June 
1998 no peripheral edema or cyanosis was found.  Therefore, 
there has been no established residuals from the conditions 
treated in service.  Without medical evidence of a current 
disability from swelling of the feet during service, the 
claim of service connection for such swelling is not well-
grounded.  Caluza, supra.  As to the headaches, the medical 
evidence shows she has occasional headaches due to tension; 
however, there is no medical evidence tending to show that 
such headaches represent a chronic condition or that the 
headaches after service have any etiological relationship 
with those experienced during service.  In the absence of 
such a nexus, the claim is not well grounded.  Caluza, supra.


ORDER

Service connection for swelling of the feet and for headaches 
is denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining medical records to which she has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist the veteran 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

The veteran has indicated, as recently as on VA examination 
in June 1998, that she receives treatment and medication for 
her service-connected hypertension through the VA.  She also 
reported that she used topical medication for her service-
connected eczematous dermatitis.  The only VA treatment 
records in the claims folder are treatment records dated in 
1994, discharge summaries which show four hospitalizations in 
1996 for unrelated medical problems, and an April 1995 record 
showing treatment for hypertension and for eczema.  Hence, it 
appears that there may be additional relevant VA treatment 
records that have not yet been associated with the claims 
folder.  Since the RO has been put on notice of the existence 
of such records which may contain information to support the 
veteran's claims, and because VA records are constructively 
of record, they must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board notes that in a VA discharge summary dated in May 
1996, it was noted that the veteran asked for a cardiac 
consult, because she underwent an echocardiogram which showed 
"some ____ atrophy", which was noted to be "most likely 
secondary to her longstanding history of hypertension".  It 
was noted that a cardiology consult was obtained and another 
echocardiogram was scheduled.  The Board notes that such 
treatment records are not in the claims folder, and should be 
obtained on remand.  The significance of any cardiac 
abnormality, related to the service-connected hypertension, 
should be ascertained.  Accordingly, another examination is 
warranted to determine the current severity of the veteran's 
hypertension.  

The Board also finds that it is unclear as to the current 
severity of the veteran's service-connected eczematous 
dermatitis with keratodermia of the hands.  She last 
underwent a VA dermatological examination in December 1993, 
and the most recent VA examination was a general medical 
examination, wherein the examiner only noted that the 
veteran's skin was clear, without significant rashes.  A 
current, comprehensive dermatological examination is 
warranted to ensure that the Board's evaluation is based on 
comprehensive examination findings

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated her for swelling of the 
feet or for hypertension since 1993.  
After obtaining any necessary releases, 
the RO should obtain copies of complete 
clinical records from the identified 
treatment sources, and associate them 
with the claims folder.  In particular, 
the RO should obtain a copy of report of 
the echocardiogram referenced in the May 
1996 VA discharge summary.

2.  The RO should then schedule the 
veteran for a VA dermatological 
examination to assess the current nature 
and severity of her eczematous dermatitis 
with keratodermia of the hands.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should provide a complete 
description of all skin disorders, 
including the extent of the areas 
involved and whether there is any 
exfoliation, exudation, itching, or 
lesions present, or any disfigurement.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and severity of her service-
connected hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
provided to the examiner to review prior 
to examining the veteran.  The examiner 
should indicate for the record whether 
there is any cardiac pathology associated 
with the hypertension.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether the veteran may be entitled to 
"staged ratings", pursuant to 
Fenderson.  If action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

